                      UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF NORTH CAROLINA



NATIONAL ASSOCIATION FOR THE
ADVANCEMENT OF COLORED PEOPLE,
et al.,
                    Plaintiffs,                               Civil Action No. 1:20CV613
      v.
                                                              JOINT MOTION FOR ENTRY OF
JERRY PETERMAN, et al.,                                       PROPOSED TEMPORARY
                                                              RESTRAINING ORDER
                    Defendants.


      Plaintiffs and Defendants have reached an agreement regarding Plaintiffs’ Motion

for a Temporary Restraining Order (DE 2). Pursuant to that agreement, the parties have

agreed to entry of a Consent Temporary Restraining Order on the terms provided in the

attached Exhibit A. The parties respectfully move the Court for entry of the proposed

Consent Temporary Restraining Order.

       On July 2, 2020, Plaintiffs filed this case challenging Art. VI, Sections 18-172,

18-174 through 181 of Graham, North Carolina’s Code of Ordinances (hereinafter “the

Ordinance”) and other of Defendants’ policies and practices that restrict protected

speech.

       On July 3, 2020, Plaintiffs sought a temporary restraining order enjoining

enforcement of the Ordinance because it is: (1) a content-based restriction that cannot

survive strict scrutiny; (2) an impermissible prior restraint on speech; (3) not a reasonable

time, place, and manner restrictions, and (4) void for vagueness under the Due Process

                                             1



      Case 1:20-cv-00613-CCE-LPA Document 11 Filed 07/05/20 Page 1 of 5
Clause.

       Defendants Jerry Peterman, Chip Turner, Melody Wiggins, Jennifer Talley, Ricky

Hall, Frankie Maness, and Jeffrey Prichard (“Graham Defendants”) filed a response

stating that they do not oppose the entry of a temporary restraining order restraining them

and their agents from enforcing the existing Ordinance pending further orders of this

Court (DE 9). Defendant Terry S. Johnson has also agreed to entry of an Order similarly

restraining him and his agents while this Court adjudicates Plaintiffs’ claims.

       The parties have therefore agreed to a Consent Temporary Restraining Order, the

terms of which cover the following:

       1. The existing Ordinance shall have no force or effect pending further orders of

           the Court.

       2. The Graham Defendants and Mr. Johnson are restrained from enforcing the

           existing Ordinance.

       3. The bond requirement under Rule 65(c) is waived.

       4. The Court will continue to review Plaintiffs’ Motion for Preliminary

           Injunction and will set a hearing prior to the expiration of the Consent

           Temporary Restraining Order as it deems appropriate.

      The proposed Consent Temporary Restraining Order adequately addresses the

claims raised in Plaintiffs’ Motion for a Temporary Restraining Order and is squarely in

the public interest. Additionally, entry of the proposed Consent Temporary Restraining

Order obviates the need for a hearing on the motion and conserves judicial resources.



                                            2



      Case 1:20-cv-00613-CCE-LPA Document 11 Filed 07/05/20 Page 2 of 5
Respectfully submitted,                             Dated: July 5, 2020

/s/ Kristi L. Graunke
 Kristi L. Graunke                                  Vera Eidelman
 North Carolina Bar No. 51216                       New York Bar No. 5646088
 kgraunke@acluofnc.org                              veidelman@aclu.org
 Daniel K. Siegel                                   Emerson Sykes
 North Carolina Bar No. 46397                       New York Bar No. 5020078
 dsiegel@acluofnc.org                               esykes@aclu.org
 ACLU of North Carolina                             ACLU Foundation
 P. O. Box 28004                                    125 Broad Street, 18th Floor
 Raleigh, NC 27611-8004                             New York, NY 10004
 Tel: 919-834-3466                                  Tel: 212-549-2500

 /s/ Elizabeth Haddix                               /s/ C. Scott Holmes
 Elizabeth Haddix                                   C. Scott Holmes
 North Carolina Bar No. 25818                       Lockamy Law Firm
 ehaddix@lawyerscommittee.org                       North Carolina State Bar No. 25569
 Mark Dorosin                                       scott.holmes@lockamylaw.com
 North Carolina Bar No. 20935                       3130 Hope Valley Road
 mdorosin@lawyerscommittee.org                      Durham, North Carolina 27707
 Lawyers’ Committee for Civil Rights Under Law      Tel: 919-401-5913
 P.O. Box 956
 Carrboro, NC 27510
 Tel. 919-914-6106

                                                    Counsel for Plaintiffs


 /s/ Jay H. Ferguson                                /s/ Robert M. Ward
 N.C.S.B. No. 16624                                 N.C.S.B. No. 4556
 Thomas, Ferguson & Beskind, LLP                    Ward and Coleman
 119 East Main Street                               P. O. Box 1683
 Durham, NC 27701                                   Burlington, NC 27216
 (919) 682-5648                                     (336) 214-1285
 ferguson@tfblawyers.com                            rward42@triad.rr.com


 Counsel for Graham Defendants: Jerry Peterman,
 Frankie Maness, Chip Turner, Melody Wiggins,
 Jennifer Talley, Ricky Hall and Jeffrey Prichard



                                        3



      Case 1:20-cv-00613-CCE-LPA Document 11 Filed 07/05/20 Page 3 of 5
/s/ William Hill
Frazier Hill & Fury
P.O. Drawer 1559
Greensboro, NC 27402
(336) 378-9411
whill@frazierlawnc.com

Attorney for Defendants Hagood and Johnson




                                       4



    Case 1:20-cv-00613-CCE-LPA Document 11 Filed 07/05/20 Page 4 of 5
                            CERTIFICATE OF SERVICE

      I certify that on July 5, 2020, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system and e-mailed true copies of this motion and

attachments to the following:

Robert M. Ward, Graham City Attorney

rward42@triad.rr.com,

J. Bryan Coleman, Graham City Attorney

jbryancoleman@triad.twcbc.com

Jay Ferguson, Counsel for Graham Defendants

ferguson@tfblawyers.com

William Hill, Counsel for Defendants Johnson and Haygood

whill@frazierlawnc.com

Ben Pierce, Alamance County Attorney

Ben.Pierce@alamance-nc.com

Clyde B. Albright, Alamance County Attorney

clyde.albright@alamance-nc.com




                                                 s/ Kristi Graunke
                                                 Counsel for Plaintiffs




                                             5



      Case 1:20-cv-00613-CCE-LPA Document 11 Filed 07/05/20 Page 5 of 5
